Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered December 12, 2002, convicting him of robbery in the first degree (two counts) and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, as a matter of discretion in the interest of justice, and a new trial is ordered.
The defendant is entitled to a new trial because of the serious misconduct committed by the prosecutor (see People v Mendez, 22 AD3d 688 [2005] [decided herewith]). The interest of justice warrants that the defendant be granted the same relief as his co-defendant, even though the defendant did not raise this issue on appeal (see People v Innis, 288 AD2d 236 [2001]). Prudenti, P.J., Ritter, Fisher and Lifson, JJ., concur.